Case 1:19-cr-10010-MLW Document 125 Filed 06/23/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA _ ]

]

]
¥. ] Cr. No. 19-10010-MLW

]

] ORAL ARGUMENT REQUESTED
BRIAN ORLANDELLA ]

DEFENDANT’S SUPPLEMENTAL MOTION
TO MODIFY CONDITIONS OF PRETRIAL RELEASE
[with incorporated memorandum]

Brian Orlandella, by and through counsel, respectfully requests the Court to modify the
conditions of his pretrial release by modifying the court-imposed curfew from 7:00 AM - 9 PM
to 6:00 AM - 11: 30 AM..

In support hereof Mr. Orlandella says as follows:

(A) Position of the Parties:

The Probation Department assents to this motion. The Government defers to Probation.

(B) Facts:

Mr. Orlandella is charged with violation of the provisions of 18 U.S.C. § 2251(a) and (c),
and 18 U.S.C. §1470. On December 20, 2018, he was released on conditions pursuant to the
provisions of 18 U.S.C. §3142(a)(2). The conditions include a surety bond, the responsibility to
maintain or seek employment, electronic monitoring, and a curfew, among various standard
conditions. The initial curfew has been modified to reflect the current time restrictions.

Over the course of his pretrial release Mr. Orlandella has been in full and total

compliance with all imposed conditions. He now requests a modification of the current curfew by
Case 1:19-cr-10010-MLW Document 125 Filed 06/23/20 Page 2 of 4

allowing him to leave the house at 6:00 AM and to be back home by 11:30 PM.

Mr. Orlandella currently is employed at a major retail club in the stock department. The
store is occupied by workers 24 hours a day. He has been working various hours in line with his
current curfew restrictions. However, he is required to cut his hours short in order to be home by
the 9:00 PM hour. Mr. Orlandella has the opportunity to work until 11:00 PM as the summer
work schedule is implemented.

Mr. Orlandella has been living with his parents in Saugus, not at the Beverley family
home, for reasons related to Pretrial Services at the time of his release His children are out of
school for the season. His son resides at the family home. His daughter, a college student, has
taken up residence in Amherst, Massachusetts.

As the re-opening of the state evolves and more activities become available, Mr.
Orlandella would like to be able to work more days and longer hours while being able to spend
more time with his children with whom he does not reside, and be able to assist in their care and
education.

Mr. Orlandella has been on pretrial release since December 2019 and has not violated a
single term of his release. He is not charged with any offense that is alleged to have been
committed in public nor during any particular time of day. Further, the indictment does not allege
a contact offense. Furthermore, the government alleges that the offense charged involves the use
of an internet connected device while he actually was at his own home.

( C) Argument:

Modifying the curfew will not create or increase any risk of committing any criminal
offense as he remains unable to utilize an internet connected device, will be location monitored,

and still would be subject to several other protective conditions imposed by the Court and
Case 1:19-cr-10010-MLW Document 125 Filed 06/23/20 Page 3 of 4

enforced by Pretrial Services.

The purposes of the pretrial release decision include providing due process to those
accused of crime, maintaining the integrity of the judicial process by securing defendants for
trial, and protecting victims, witnesses and the community from threat, danger, or interference.
American Bar Association, Criminal Justice Section Standards: Pretrial Release. Standard 10-
1.1. (ABA Standards). In deciding pretrial release, the judicial officer should assign the least
restrictive conditions of release that will reasonably ensure a defendant’s attendance at court
proceedings and protect the community, victims, witnesses, or any other person. ABA Standard
10-1.2.

The provisions of 18 U.S.C. § 3142 (a)(2) allows the judicial officer to release a person
on a condition or combination of conditions. But those conditions shall be the least restrictive
condition or combination of conditions. See, 18 U.S.C. 3142(c)(1)(B).

(D) Conclusion

The minimal modification of the pretrial release curfew condition is in compliance with
the pretrial release statute and consistent with the purposes of the statute.

(E) Affidavit

Brian Orlandella incorporates herein his Affidavit filed as an attachment hereto.

(F) Request For Oral Argument

Brian Orlandella believes that an oral argument may assist the Court and therefore

requests oral argument on this motion.

WHEREFORE: Brian Orlandella respectfully requests the Court to modify the court-imposed

curfew by allowing him to be out of his residence between the hours of 6:00 AM and 11:30 PM.
Case 1:19-cr-10010-MLW Document 125 Filed 06/23/20 Page 4 of 4

Certification Pursuant To L.R. 7.1(a)Q)
I certify that I have conferred with all parties and have attempted in good faith to resolve or

narrow the issue as required by Local Rule 7.1 (a)(1).

Respectfully submitted,
By his attorney,

/s/ James J. Cipoletta

 

James J. Cipoletta

MA Bar No. 084260

385 Broadway - Suite 307
Revere, MA 02151
781.289.7777

jim@cipoletta.com

June 23, 2020

Certification
The undersigned hereby certifies that the foregoing was filed this day through the ECF system and
will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered participants.

/s/ James J. Cipoletta
